Citation Nr: 1823886	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  17-32 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an immune system disorder.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for vision problems, including loss of vision in the right eye, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing outpatient treatment.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for acne, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for kidney problems, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for gynecomastia, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.

6.  Entitlement to compensation under 38 U.S.C. § 1151 for pulmonary embolism, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for a heart condition, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.

8.  Entitlement to compensation under 38 U.S.C. § 1151 for deep vein thrombosis of the bilateral lower extremities, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.

9.  Entitlement to compensation under 38 U.S.C. § 1151 for a disability manifested by bone pain, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.

10.  Entitlement to compensation under 38 U.S.C. § 1151 for a disability manifested by rapid weight gain, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.

11.  Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.

12.  Entitlement to compensation under 38 U.S.C. § 1151 for arthritis, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.

13.  Entitlement to compensation under 38 U.S.C. § 1151 for a disability manifested by deterioration of muscles and cartilage in all joints, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.

14.  Entitlement to compensation under 38 U.S.C. § 1151 for bilateral hearing loss, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.

15.  Entitlement to compensation under 38 U.S.C. § 1151 for an enlarged prostate, claimed as due to VA lack of proper care/negligence in providing outpatient treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been received sufficient to reopen a previously denied claim of service connection for an immune system disorder (which was characterized as immune system disorder secondary to the service-connected disability of chronic bronchitis with bronchiectasis, also claimed as sleep apnea and chronic obstructive pulmonary disease (COPD) and hemoptysis)).  The RO also denied, in pertinent part, the Veteran's claims of entitlement to compensation under 38 U.S.C. § 1151 for vision problems, including loss of vision in the right eye (which was characterized as blurred and loss of vision (also claimed as decreased vision and blind in right eye)), acne, kidney problems, gynecomastia (which was characterized as development of male breast), pulmonary embolism (which was characterized as pulmonary embolism (also claimed as blood clots in lungs)), a heart condition, deep vein thrombosis of the bilateral lower extremities (which was characterized as deep vein thrombosis swelling (also claimed as blood clots in legs)), a disability manifested by bone pain (which was characterized as bone pain), rapid weight gain, and for residuals of a stroke (which was characterized as stroke), each claimed as due to VA lack of proper care/negligence in providing outpatient treatment.  The Veteran disagreed with this decision in August 2016.  He perfected a timely appeal in June 2017.

This matter also is on appeal from a January 2017 rating decision in which the RO denied the Veteran's claims of entitlement to compensation under 38 U.S.C. § 1151 for arthritis, a disability manifested by deterioration of muscles and cartilage in all joints (which was characterized as deterioration of muscles and cartilage of all joints), bilateral hearing loss, and for an enlarged prostate, each claimed as due to VA lack of proper care/negligence in providing outpatient treatment.  The Veteran disagreed with this decision in April 2017.  He perfected a timely appeal in October 2017.

The Board observes that, in an October 2013 rating decision, the RO reopened the Veteran's previously denied claim of service connection for an immune system disorder and denied this claim on the merits.  The Veteran did not appeal this decision and it became final.  See 38 U.S.C. § 7104 (West 2012).  He also did not submit any relevant evidence or argument within 1 year of this rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for an immune system disorder is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  In a rating decision dated on October 21, 2013, and issued to the Veteran and his representative on October 25, 2013, the AOJ reopened a previously denied claim of service connection for an immune system disorder and denied this claim on the merits; this decision was not appealed and became final.

2.  The evidence received since the October 2013 rating decision is either cumulative or redundant of evidence previously submitted in support of the Veteran's claim of service connection for an immune system disorder and does not relate to an unestablished fact necessary to substantiate this claim.

3.  The record evidence shows that the Veteran's vision problems, including loss of vision in the right eye, acne, kidney problems, gynecomastia, pulmonary embolism, heart condition, deep vein thrombosis of the bilateral lower extremities, disability manifested by bone pain, disability manifested by rapid weight gain, residuals of a stroke, arthritis, disability manifested by deterioration of muscles and cartilage in all joints, bilateral hearing loss, and enlarged prostate were not proximately due to or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The October 2013 rating decision, which denied the Veteran's request to reopen a previously denied claim of service connection for an immune system disorder, is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.302 (2017).

2.  Evidence received since the October 2013 AOJ decision in support of the claim of service connection for an immune system disorder is not new and material; thus, this claim is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to compensation for vision problems, including loss of vision in the right eye, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

4.  The criteria for entitlement to compensation for acne, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

5.  The criteria for entitlement to compensation for kidney problems, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

6.  The criteria for entitlement to compensation for gynecomastia, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

7.  The criteria for entitlement to compensation for pulmonary embolism, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

8.  The criteria for entitlement to compensation for a heart condition, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

9.  The criteria for entitlement to compensation for deep vein thrombosis of the bilateral lower extremities, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

10.  The criteria for entitlement to compensation for a disability manifested by bone pain, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

11.  The criteria for entitlement to compensation for a disability manifested by rapid weight gain, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

12.  The criteria for entitlement to compensation for residuals of a stroke, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

13.  The criteria for entitlement to compensation for arthritis, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

14.  The criteria for entitlement to compensation for a disability manifested by deterioration of muscles and cartilage in all joints, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

15.  The criteria for entitlement to compensation for bilateral hearing loss, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).

16.  The criteria for entitlement to compensation for an enlarged prostate, claimed as a result of VA outpatient treatment, under the provisions of 38 U.S.C. § 1151, have not been met.  38 U.S.C. §§ 1151, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that new and material evidence has been received sufficient to reopen his previously denied service connection claim for an immune system disorder.  He also essentially contends that VA negligence/lack of care in providing him with outpatient testosterone injections between approximately 2008 and 2012 resulted in vision problems, acne, kidney problems, gynecomastia, pulmonary embolism, a heart condition, deep vein thrombosis of the bilateral lower extremities, a disability manifested by bone pain, a disability manifested by rapid weight gain, residuals of a stroke, arthritis, a disability manifested by deterioration of muscles and cartilage in all joints, bilateral hearing loss, and an enlarged prostate.  He further contends that, but for VA negligence/lack of care in prescribing outpatient testosterone treatment, he would not have experienced any of the claimed additional disabilities.

New and Material Evidence Claim

In October 2013, the AOJ reopened the Veteran's previously denied claim of service connection for an immune system disorder and denied this claim on the merits.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  The Veteran did not initiate an appeal of the October 2013 rating decision.  He also did not submit any statements relevant to this claim within 1 year of the October 2013 rating decision which would render it non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.

The claim of service connection for an immune system disorder may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran requested that his previously denied service connection claim for an immune system disorder be reopened when he submitted a VA Form 21-526b which was dated on August 18, 2015, and date-stamped as electronically received by the AOJ on August 21, 2015.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for an immune system disorder, the evidence before VA at the time of the prior final AOJ decision in October 2013 consisted of his service treatment records, post-service VA and private treatment records, and lay statements.  The AOJ found that, although new evidence had been received sufficient to reopen the previously denied claim, it still did not indicate that the Veteran's claimed immune system disorder was related to active service.  Thus, the reopened claim was denied on the merits.

Despite the Veteran's assertions to the contrary, the newly received evidence still does not indicate that he experiences an immune system disorder which is related to active service or any incident of service.  The evidence submitted since October 2013 consists of additional VA and private outpatient treatment records and additional lay statements from the Veteran.  None of this evidence indicates that the Veteran currently experiences an immune system disorder attributable to active service.  In other words, the newly received evidence is cumulative and redundant of evidence previously considered by VA.

The Board observes in this regard that the Court held in Shade v. Shinseki, 24 Vet. App 110 (2010), that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  With respect to the Veteran's request to reopen a previously denied service connection claim for an immune system disorder, however, the Board finds that there is no reasonable possibility that the newly received evidence would enable rather than preclude reopening this claim.  Unlike in Shade, there is no evidence in this case - either previously considered in the October 2013 AOJ decision, which reopened and denied the Veteran's service connection claim for an immune system disorder, or received since this decision became final - which demonstrates that the Veteran experiences any current disability due to his claimed immune system disorder which is attributable to active service or any incident of service.  Thus, the analysis of new and material evidence claims that the Court discussed in Shade is not applicable to the Veteran's request to reopen his previously denied service connection claim for an immune system disorder.  In summary, as new and material evidence has not been received, the previously denied claim of service connection for an immune system disorder is not reopened.

1151 Claims

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of entitlement to compensation under under 38 U.S.C. § 1151 for vision problems, including loss of vision in the right eye, acne, kidney problems, gynecomastia, pulmonary embolism, a heart condition, deep vein thrombosis of the bilateral lower extremities, a disability manifested by bone pain, a disability manifested by rapid weight gain, residuals of a stroke, arthritis, a disability manifested by deterioration of muscles and cartilage in all joints, bilateral hearing loss, and for an enlarged prostate, each claimed as due to VA lack of proper care/negligence in providing outpatient treatment.  As noted, the Veteran essentially contends that VA negligence/lack of care in providing him with outpatient testosterone injections between approximately 2008 and 2012 caused him to experience each of the additional claimed disabilities.  The Veteran also contends that, if he had been informed by his VA treating clinicians of the risks involved in receiving outpatient testosterone injections, he would not have elected to undergo them.  The record evidence does not support his assertions regarding VA negligence/lack of care in providing him with outpatient testosterone injections between 2008 and 2012.  The record evidence also does not support his assertions regarding the reasonably foreseeable potential outcomes of the testosterone injections which he received from VA during this time period.

Contrary to the Veteran's assertions, the record evidence shows that, in fact, he received appropriate care for a diagnosed testosterone deficiency in the form of outpatient testosterone injections.  The Board observes initially that a review of the Veteran's voluminous VA outpatient treatment records confirms that he received outpatient testosterone injections to treat a diagnosed testosterone deficiency between approximately 2008 and 2012.  These records also show that the Veteran was advised of the risks of undergoing testosterone replacement therapy (via injections) by his VA treating clinicians.  For example, a VA endocrinologist noted on outpatient treatment on October 2, 2009, that the Veteran had been advised of the risks involved in undergoing testosterone replacement therapy.  

In a comprehensive medical opinion dated in December 2015, a VA physician opined that a review of the Veteran's medical records "does not indicate any departure from accepted levels of medical care, or the performance of professional duties expected of a reasonable health care provider."  This physician then opined that the "proximate cause" of all of the Veteran's claimed additional disabilities was not VA negligence/lack of care in providing him with treatment.  He opined instead that it was more likely that the Veteran's claimed additional disabilities were unrelated to the VA treatment which he received.  The rationale for these opinions was that the Veteran received appropriate treatment for a given diagnosis of "evidence of low testosterone levels and related symptoms" and his treatment was "discontinued out of an abundance of caution."  The rationale also was that a review of the Veteran's outpatient treatment records showed that he preferred receiving injections to the patch.  The rationale further was that there was no medical evidence supporting the Veteran's assertions that any of his claimed additional disabilities were a direct result of his outpatient testosterone treatment.  This VA physician stated, "Veterans are always given [a] leaflet with a full list of all possible side effects of any prescribed medications and injectables."  The rationale finally was that a review of the Veteran's outpatient treatment records showed that his VA treating clinicians expressed "proper concerns and follow ups" in treating him.  The rationale also finally was a review of relevant medical literature which noted that testosterone pharmaceutical labels include warnings about the possibility of side effects including stroke, heart attacks, prostate cancer, and acne.

Despite the Veteran's assertions to the contrary, the record evidence clearly shows that all of the disabilities which he claimed were the result of outpatient testosterone injections administered between approximately 2008 and 2012 were unrelated to this treatment and were not due to VA lack of proper care/negligence.  His VA outpatient treatment records confirm that he was advised of the risks of undergoing testosterone replacement therapy.  Despite being warned of the risks, there is no indication that the Veteran expressed concerns to the VA treating clinicians who diagnosed him as having low testosterone and prescribed appropriate treatment at any time between approximately 2008 and 2012.  More importantly, as the VA physician opined in December 2015, the evidence does not support finding that any of the Veteran's claimed additional disabilities were related to his outpatient testosterone injections or were due to VA lack of proper care/negligence.  This physician opined that the Veteran's treatment was reasonable and appropriate and was discontinued only "out of an abundance of caution" and not because he developed any side effects or expressed any concerns about side effects or additional disability experienced as a result of this treatment to his VA treating clinicians.  This physician noted that, while undergoing outpatient testosterone injections, the Veteran's VA treating clinicians engaged in "proper concerns and follow ups" with him.  This physician noted further that testosterone injection labels were required to have information for patients regarding potential side effects, to include stroke, heart attacks, prostate cancer, and acne.  All of these opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence which supports granting his claims.  In summary, the Board finds that the claims of entitlement to compensation under 38 U.S.C. § 1151 for vision problems, including loss of vision in the right eye, acne, kidney problems, gynecomastia, pulmonary embolism, a heart condition, deep vein thrombosis of the bilateral lower extremities, a disability manifested by bone pain, a disability manifested by rapid weight gain, residuals of a stroke, arthritis, a disability manifested by deterioration of muscles and cartilage in all joints, bilateral hearing loss, and for an enlarged prostate, each claimed as due to VA lack of proper care/negligence in providing surgical and outpatient treatment, must be denied.



ORDER

As new and material evidence has not been received, the previously denied claim of service connection for an immune system disorder is not reopened.

Entitlement to compensation under 38 U.S.C. § 1151 for vision problems, including loss of vision in the right eye, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for acne, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for kidney problems, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for gynecomastia, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for pulmonary embolism, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for a heart condition, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for deep vein thrombosis of the bilateral lower extremities, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for a disability manifested by bone pain, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for a disability manifested by rapid weight gain, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a stroke, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for arthritis, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for a disability manifested by deterioration of muscles and cartilage in all joints, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for bilateral hearing loss, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for an enlarged prostate, claimed as due to VA lack of proper care/negligence in providing outpatient treatment, is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


